DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response amendments/remarks to application 17403856 filed on 10/04/2022. Claims 1-25 are presented for examination.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’759 et al. (US Patent Pub. No. 2020/0082759 A1) in view of Hong (US Patent Pub. No. 2018/0061295 A1).
Regarding claim 20, Lee’759 teaches a display device (Lee’759, Fig. 1, light emitting display apparatus) comprising: 
a scan driver for transmitting scan signals to scan lines (Lee’759, Fig. 1, gate driver 200 connecting to gate lines GL1 to GLg); 
a plurality of gate lines (Lee’759, Fig. 2, sensing pulse lines SPL; Lee’759, [0070], a plurality of sensing pulse lines SPL arranged at certain intervals in parallel with the gate lines GL); 
a data driver for transmitting data signals to data lines (Lee’759, Fig. 1, data driver IC 300 connected to data lines DL1-DLd; Lee’759, Fig. 4, data power supply unit 310 inside data driver IC 300); 
lead lines (Lee’759, Fig. 1, sensing lines SL1-SLk); 
a sensing unit for receiving voltages from the lead lines (Lee’759, Fig. 4, sensing unit 320 inside data driver IC 300; Lee’759, [0077] a sensing voltage is supplied through the sensing lines SL); 
a display unit including pixels electrically connected to the scan lines, the gate lines, the data lines, and the lead lines (Lee’759, Fig. 1, display panel 100 with pixels 110); and 
a signal controller for controlling at least one of the scan driver, the gate driver, the data driver, and the sensing unit to sense deterioration information of one or more of the pixels (Lee’759, Fig. 1, controller 400; Lee’759, [0004] deviation of threshold voltage or mobility due to degradation; Lee’759, [0120], sensing mode which senses mobility of the driving transistor),
wherein a first scan line among the scan lines is for applying a scan signal for a vertical blank period of a first image frame, a second scan line among the scan lines is for applying a scan signal for a vertical blank period of a second image frame, the second image frame immediately follows the first image frame, and at least one intervening scan line among the scan lines is positioned between the first scan line and the second scan line (Lee’759, [0077], sensing transistor Tsw2 is turned on by a sensing pulse SP to transfer a sensing voltage; Lee’759, [0105] and [0120], sensing mobility variation of the driving transistor may be performed in the vertical blank period; Lee’759, [0084], sensing may be performed on one gate line in one vertical blank period).
Lee’759 does not seem to explicitly teach a gate driver for transmitting gate signals to gate lines, and the sensing unit receives sensing current. 
However, it is obvious to a person ordinary skill in the art before the time of the first effective filing of the claimed invention, that in order to provide a signal to the lines, certain electronic driver is needed to do so. Although Lee’759 does not explicitly disclose a gate driver. Lee’759 discloses that a sensing pulse SP is supplied to turn on a transistor (Lee’759, [0077]), hence implying the existence of such driver in the system.
Furthermore, the difference in Lee’759 and the instant application is the difference in sensing voltage vs. sensing current. However, it is obvious to a person ordinary skill in the art before the time of the first effective filing of the claimed invention that when a voltage is applied to an electrode/line which has a fixed resistance, a current is also applied due to Ohm’s Law V=IR.  
Lee’759 does not seem to explicitly teach the signal controller for resetting at least one age associated with a pixel group of the pixels.
However, in a related art of sensing and compensating deterioration/defect of pixel in a display, Hong teaches resetting a defect count, which could relate to age/deterioration, of pixel when sensing for defect/deterioration (Hong, [0024], resets the defect count).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to have the signal controller in Lee’759 to also reset an age associated with the pixel as suggested by Hong. The suggestion/motivation would have been in order to avoid error to occur in sensing when an incorrect data is sensed/received or exceeded a limit (Hong, [0082]). 
Regarding claim 21, Lee’759 in view of Hong teaches the limitations of the parent claim 20 and further teaches a first gate line is for applying a gate signal for the vertical blank period of the first image frame, a second gate line is for applying a gate signal for the vertical blank period of the second image frame, and at least one intervening gate line is positioned between the first gate line and the second gate line (Lee’759, [0099]-[0100] third period may correspond to the vertical blank period, and output the sensing gate pulse in the third period; e.g. Lee’759, Fig. 1, GL1, GLg lines in between GL1 and GLg, Lee’759, [0070], a plurality of sensing pulse lines SPL arranged at certain intervals in parallel with the gate lines GL).
Regarding claim 22, Lee’759 in view of Hong teaches the limitations of the parent claim 20 and further teaches each of the pixels includes: 
an organic light emitting diode (Lee’759, Fig. 2, OLED); 
a first transistor electrically connected to an anode of the organic light emitting diode and transmitting a driving current (Lee’759, Fig. 2, driving transistor Tdr); 
a storage capacitor electrically connected to a gate of the first transistor (Lee’759, Fig. 2, capacitor Cst); 
a second transistor electrically connected to a gate line and a scan line and transmitting a data voltage corresponding to a data signal to the storage capacitor (Lee’759, Fig. 2, switching transistor Tsw1); and 
a third transistor electrically connected between a lead line and the anode and including a gate electrically connected to the gate line (Lee’759, Fig. 2, sensing transistor Tsw2).
Regarding claim 23, Lee’759 in view of Hong teaches the limitations of the parent claim 22 and further teaches the deterioration information includes threshold voltage and electron mobility information of the first transistor or first transistors of the one or more of the pixels  (Lee’759, [0004] deviation of threshold voltage or mobility due to degradation; Lee’759, [0085], threshold voltage or mobility of driving transistor Tdr are sensed).
Regarding claim 24, Lee’759 in view of Hong teaches the limitations of the parent claim 22 and further teaches the second transistor is turned on by a scan signal and transmits a sensing reference voltage received from a data line to the storage capacitor for a vertical blank period of a first image frame (Lee’759, [0085], black image data voltage is outputted during a vertical blank period).
Regarding claim 25, Lee’759 in view of Hong teaches the limitations of the parent claim 24 and further teaches the third transistor is turned on by a gate signal and transmits a current received from the first transistor to the sensing unit according to a sensing reference voltage (Lee’759, [0077], “The sensing transistor Tsw2 may be turned on by a sensing pulse SP and may transfer a sensing voltage, supplied through the sensing line SL, to the second node n2 which is a source electrode of the driving transistor Tdr.”, Lee’759, Fig. 2, Vref).

Claims 1-4, 6-9, 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’759 et al. (US Patent Pub. No. 2020/0082759 A1) in view of Lee’175 (US Patent Pub. No. 2016/0133175 A1) and Hong (US Patent Pub. No. 2018/0061295 A1).
Regarding claim 1, Lee’759 teaches a display device (Lee’759, Fig. 1, light emitting display apparatus) comprising: 
a display unit including pixels (Lee’759, Fig. 1, display panel 100 with pixels 110); 
a signal controller (Lee’759, Fig. 1, controller 400) and 
a sensing unit electrically connected to each of the display unit and the signal controller for sensing deterioration information of one or more pixels included in the pixels for a vertical blank period in which the display unit displays no image (Lee’759, Fig. 4, sensing unit 320 inside data driver IC 300; Lee’759, [0004] deviation of threshold voltage or mobility due to degradation; Lee’759, [0105] and [0120], sensing mobility variation of the driving transistor may be performed in the vertical blank period; Lee’759, [0061], vertical blank period where no image is displayed).
Lee’759 does not seem to explicitly teach selecting a first pixel set from the pixels according to ages of the pixels determined based on an image signal.
However, in a related art of detecting deterioration of pixels in a display, Lee’175 teaches selecting a first pixel set from pixels according to ages of the pixels determined based on an image signal, and sense the first pixel set (Lee’175, [0082], defines a deterioration area formed of pixels each having a value of accumulated piece of image data, equal to or greater than the deterioration threshold value, among pixels in the first to nth display area, and calculate a deterioration amount of the pixels in the deterioration area).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to select pixel according to age of the pixel and sense deterioration selectively as suggested by Lee’175 in the display of Lee’759. The suggestion/motivation would have been in order to reduce the time needed to detect a deterioration amount (Lee’175, [0014]), hence can drive the display at a higher frequency.
Lee’759 in view of Lee’175 does not seem to explicitly teach the signal controller for resetting at least one age associated with the first pixel set.
However, in a related art of sensing and compensating deterioration/defect of pixel in a display, Hong teaches resetting a defect count, which could relate to age/deterioration, of pixel when sensing for defect/deterioration (Hong, [0024], resets the defect count).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to have the signal controller in Lee’759 in view of Lee’175 to also reset an age associated with the pixel as suggested by Hong. The suggestion/motivation would have been in order to avoid error to occur in sensing when an incorrect data is sensed/received or exceeded a limit (Hong, [0082]).
Regarding claim 2, Lee’759 in view of Lee’175 and Hong teaches the limitations of the parent claim 1 and further teaches the pixels are divided into pixel groups (Lee’175, [0090], virtual areas that divide the display panel), and
 the signal controller selects the first pixel set as a first pixel group when an average age of the pixels included in the first pixel set is greater than a reference value (Lee’175, [0082], defines a deterioration area formed of pixels each having a value of accumulated piece of image data, equal to or greater than the deterioration threshold value, among pixels in the first to nth display area, and calculate a deterioration amount of the pixels in the deterioration area, i.e. when an area is defined as all the pixels having greater than the threshold, it is inherently that the average of the pixels would be greater as well; Lee’175, [0070], “Defining a deterioration threshold value as an average of values of accumulated pieces of image data is an example, and the deterioration threshold value may be, for example, a mean value of the values of accumulated pieces of image data or a preset value according to an accumulated display time.”).
Regarding claim 3, Lee’759 in view of Lee’175 and Hong teaches the limitations of the parent claim 2 and further teaches each of the average age and the reference value increases according to a number of image frames displayed by the display unit (as more images are displayed, the average age of the pixels naturally increases; Lee’175, [0070], “Defining a deterioration threshold value as an average of values of accumulated pieces of image data is an example, and the deterioration threshold value may be, for example, a mean value of the values of accumulated pieces of image data or a preset value according to an accumulated display time.”, according to [0070] of Lee’175, the threshold also increase as more image accumulates). 
Regarding claim 4, Lee’759 in view of Lee’175 and Hong teaches the limitations of the parent claim 2 and further teaches the average age increases according to a number of image frames displayed by the display unit (as more images are displayed, the average age of the pixels naturally increases), and 
the reference value is constant when the average age increases (Lee’175, [0070], “Defining a deterioration threshold value as an average of values of accumulated pieces of image data is an example, and the deterioration threshold value may be, for example, a mean value of the values of accumulated pieces of image data or a preset value according to an accumulated display time.”).
Regarding claim 6, Lee’759 in view of Lee’175 and Hong teaches the limitations of the parent claim 2 and further teaches when the average age of the pixels included in the first pixel group is equal to or less than the reference value, the signal controller controls the sensing unit to sequentially sense deterioration information of the pixels of the display unit (Lee, [0064], when pieces of accumulated data having a value less than the deterioration threshold, it is distinguished as a non-deterioration pixel; Lee’175, [0099], a current amount sensed from a non-deterioration pixel; Lee’175, [0158], the display area are sequentially sensed).
Regarding claim 7, Lee’759 in view of Lee’175 and Hong teaches the limitations of the parent claim 1 and further teaches the pixels are divided into pixel groups (Lee’175, [0090], virtual areas that divide the display panel), 
the signal controller selects the first pixel set as a first pixel group (Lee’175, [0082], defines a deterioration area formed of pixels each having a value of accumulated piece of image data, equal to or greater than the deterioration threshold value, among pixels in the first to nth display area, and calculate a deterioration amount of the pixels in the deterioration area), and 
each the pixels included in the first pixel group includes: 
an organic light emitting diode (Lee’759, Fig. 2, OLED); 
a first transistor electrically connected to an anode of the organic light emitting diode (Lee’759, Fig. 2, driving transistor Tdr); and 
a storage capacitor electrically connected to a gate of the first transistor (Lee’759, Fig. 2, capacitor Cst), and 
the deterioration information includes a threshold voltage of the first transistor (Lee’759, [0004] deviation of threshold voltage or mobility due to degradation; Lee’759, [0085], threshold voltage or mobility of driving transistor Tdr are sensed).
Regarding claim 8, Lee’759 in view of Lee’175 and Hong teaches the limitations of the parent claim 7 and further teaches each of the pixels included in the first pixel group further includes a second transistor electrically connected to the anode and transmitting a current flowing from the first transistor to the sensing unit (Lee’759, Fig. 2, sensing transistor Tsw2), and 
the sensing unit senses the current as part of the deterioration information (Lee’759, [0077] a sensing voltage is supplied through the sensing lines SL; the difference in Lee’759 and the instant application is the difference in sensing voltage vs. sensing current. However, it is obvious to a person ordinary skill in the art before the time of the first effective filing of the claimed invention that when a voltage is applied to an electrode/line which has a fixed resistance, a current is also applied due to Ohm’s Law V=IR.).
Regarding claim 9, Lee’759 in view of Lee’175 and Hong teaches the limitations of the parent claim 1 and further teaches the sensing unit senses the deterioration information within the vertical blank period in which the first pixel set emits no light in one image frame period according to the image signal (Lee’759, [0061], vertical blank period where no image is displayed; Lee’759, [0085], black image data voltage is outputted during a vertical blank period).
Regarding claim 11, Lee’759 in view of Lee’175 and Hong teaches the limitations of the parent claim 1 and further teaches the signal controller controls the sensing unit to sense deterioration information of a first pixel among the pixels of the display unit when an age of the first pixel is greater than a reference value (Lee’175, [0082], defines a deterioration area formed of pixels each having a value of accumulated piece of image data, equal to or greater than the deterioration threshold value, among pixels in the first to nth display area, and calculate a deterioration amount of the pixels in the deterioration area). 
Regarding claim 12, Lee’759 teaches a method for driving a display device, the display device including a display unit (Lee’759, Fig. 1, light emitting display apparatus), the method comprising: 
receiving an image signal (Lee’759, [0123] image data Data supplied from controller 400); and 
sensing, using a sensing unit that is electrically connected to the display unit, deterioration information of one or more pixels (Lee’759, Fig. 4, sensing unit 320 inside data driver IC 300; Lee’759, [0004] deviation of threshold voltage or mobility due to degradation; Lee’759, [0105] and [0120], sensing mobility variation of the driving transistor may be performed in the vertical blank period; Lee’759, [0061], vertical blank period where no image is displayed).
Lee’759 does not seem to explicitly teach determining ages of pixels included in the display unit based on the image signal; 
selecting a first pixel set from the pixels according to the ages of the pixels.
However, in a related art of detecting deterioration of pixels in a display, Lee’175 teaches determining ages of pixels included in the display unit based on the image signal; 
selecting a first pixel set from the pixels according to the ages of the pixels; and
sensing the first pixel set (Lee’175, [0082], defines a deterioration area formed of pixels each having a value of accumulated piece of image data, equal to or greater than the deterioration threshold value, among pixels in the first to nth display area, and calculate a deterioration amount of the pixels in the deterioration area).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to select pixel according to age of the pixel and sense deterioration selectively as suggested by Lee’175 in the display of Lee’759. The suggestion/motivation would have been in order to reduce the time needed to detect a deterioration amount (Lee’175, [0014]), hence can drive the display at a higher frequency.
Lee’759 in view of Lee’175 does not seem to explicitly teach resetting at least one age associated with the first pixel set.
However, in a related art of sensing and compensating deterioration/defect of pixel in a display, Hong teaches resetting a defect count, which could relate to age/deterioration, of pixel when sensing for defect/deterioration (Hong, [0024], resets the defect count).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to have the signal controller in Lee’759 in view of Lee’175 to also reset an age associated with the pixel as suggested by Hong. The suggestion/motivation would have been in order to avoid error to occur in sensing when an incorrect data is sensed/received or exceeded a limit (Hong, [0082]).
Regarding claim 13, Lee’759 in view of Lee’175 and Hong teaches the limitations of the parent claim 12 and further teaches dividing the pixels into pixel groups (Lee’175, [0090], virtual areas that divide the display panel); 
comparing an average age of the pixels included in each of the pixel groups with a reference value; and 
selecting the first pixel set as a pixel group when the average age of the pixels included in the first pixel set exceeds the reference value (Lee’175, [0082], defines a deterioration area formed of pixels each having a value of accumulated piece of image data, equal to or greater than the deterioration threshold value, among pixels in the first to nth display area, and calculate a deterioration amount of the pixels in the deterioration area, i.e. when an area is defined as all the pixels having greater than the threshold, it is inherently that the average of the pixels would be greater as well; Lee’175, [0070], “Defining a deterioration threshold value as an average of values of accumulated pieces of image data is an example, and the deterioration threshold value may be, for example, a mean value of the values of accumulated pieces of image data or a preset value according to an accumulated display time.”).
Regarding claim 14, Lee’759 in view of Lee’175 and Hong teaches the limitations of the parent claim 13 and further teaches the average age of the pixels included in each of the pixel groups and the reference value increase according to a number of image frames displayed by the display unit (as more images are displayed, the average age of the pixels naturally increases; Lee’175, [0070], “Defining a deterioration threshold value as an average of values of accumulated pieces of image data is an example, and the deterioration threshold value may be, for example, a mean value of the values of accumulated pieces of image data or a preset value according to an accumulated display time.”, according to [0070] of Lee’175, the threshold also increase as more image accumulates).
Regarding claim 15, Lee’759 in view of Lee’175 and Hong teaches the limitations of the parent claim 13 and further teaches the average age of the pixels included in each of the pixel groups increases according to a number of image frames displayed by the display unit (as more images are displayed, the average age of the pixels naturally increases), and 
the reference value is constant when the number of image frames increases (Lee’175, [0070], “Defining a deterioration threshold value as an average of values of accumulated pieces of image data is an example, and the deterioration threshold value may be, for example, a mean value of the values of accumulated pieces of image data or a preset value according to an accumulated display time.”).
Regarding claim 17, Lee’759 in view of Lee’175 and Hong teaches the limitations of the parent claim 13 and further teaches when the average age of the pixels included in a first pixel group is equal to or less than the reference value, controlling the sensing unit to sequentially sense deterioration information of the pixels included in the display unit (Lee, [0064], when pieces of accumulated data having a value less than the deterioration threshold, it is distinguished as a non-deterioration pixel; Lee’175, [0099], a current amount sensed from a non-deterioration pixel; Lee’175, [0158], the display area are sequentially sensed).
Regarding claim 18, Lee’759 in view of Lee’175 and Hong teaches the limitations of the parent claim 12 and further teaches dividing the pixels into pixel groups (Lee’175, [0090], virtual areas that divide the display panel); and 
selecting, using the signal controller the first pixel set as a first pixel group (Lee’175, [0082], defines a deterioration area formed of pixels each having a value of accumulated piece of image data, equal to or greater than the deterioration threshold value, among pixels in the first to nth display area, and calculate a deterioration amount of the pixels in the deterioration area), wherein 
each of the pixels included in the first pixel group includes: 
an organic light emitting diode (Lee’759, Fig. 2, OLED), 
a first transistor electrically connected to an anode of the organic light emitting diode (Lee’759, Fig. 2, driving transistor Tdr), and 
a storage capacitor electrically connected to a gate of the first transistor (Lee’759, Fig. 2, capacitor Cst), and 
the deterioration information includes a threshold voltage of the first transistor (Lee’759, [0004] deviation of threshold voltage or mobility due to degradation; Lee’759, [0085], threshold voltage or mobility of driving transistor Tdr are sensed).
Regarding claim 19, Lee’759 in view of Lee’175 and Hong teaches the limitations of the parent claim 12 and further teaches 
dividing the pixels into pixel groups (Lee’175, [0090], virtual areas that divide the display panel); and 
selecting, using the signal controller the first pixel set as a first pixel group (Lee’175, [0082], defines a deterioration area formed of pixels each having a value of accumulated piece of image data, equal to or greater than the deterioration threshold value, among pixels in the first to nth display area, and calculate a deterioration amount of the pixels in the deterioration area), wherein 
the sensing of the deterioration information of the pixels included in the first pixel group is performed within a vertical blank period in which the pixels included in the first pixel group emit no light according to the image signal (Lee’759, [0061], vertical blank period where no image is displayed; Lee’759, [0085], black image data voltage is outputted during a vertical blank period).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee’759 et al. (US Patent Pub. No. 2020/0082759 A1) in view of Lee’175 (US Patent Pub. No. 2016/0133175 A1), Hong (US Patent Pub. No. 2018/0061295 A1) and Han (US Patent Pub. No. 2017/0213493 A1).
Regarding claim 10, Lee’759 in view of Lee’175 and Hong teaches the limitations of the parent claim 1 and further teaches a data driver electrically connected to the signal controller for receiving an image data signal from the signal controller and applying a data voltage to the pixels (Lee’759, Fig. 1, data driver IC 300 connected to data lines DL1-DLd; Lee’759, Fig. 4, data power supply unit 310 inside data driver IC 300). 
Lee’759 in view of Lee’175 and Hong does not seem to explicitly teach the signal controller determines a grayscale compensation value according to the deterioration information and the image signal, and the signal controller applies the grayscale compensation value to the image signal to generate the image data signal.
Before the time of first effective filing of the claimed invention, there had been a recognized problem in the art of compensating image data for the age of pixels that some grayscale level of the image data is improperly compensated (Han, [0006]).
There were a finite number of identified and predictable potential solutions to the recognized problem. Han teaches a solution to determines a grayscale compensation value according to a deterioration information and the image signal, and the signal controller applies the grayscale compensation value to the image signal to generate the image data signal (Han, [0009], [0029] and [0068], a compensator configured to determine a grayscale compensation value corresponding to the age data and an input grayscale of the input image data, and to output age compensation data by applying the grayscale compensation value to the input image data).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to perform the grayscale compensation as suggested by Han in the display of Lee’759 in view of Lee’175 and Hong. The suggestion/motivation would have been in order to properly compensate the different grayscales and avoid image sticking (Han, [0006] and [0068]).

Response to Arguments
Applicant’s arguments with respect to the claims as amended have been considered but are moot because the arguments do not apply to the current reference combination including the new reference of Hong being used in the current rejections under new grounds of rejection necessitated by amendment.  See above rejections for full detail.
It is noted that claims 5 and 16 were previously objected, but the amended claims do not include all the limitations of the base claim and any intervening claims. The amended sections just further recite resetting a value related to pixels. Unlike claims 5 and 16, the amended sections do not require the contingency and the determination of such contingency in the intervening claims.

Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The above cited prior art reference teaches similarly sensing a deterioration information of pixel according to the age of the pixels (see above rejection for more detail). However, the specifics of resetting the average age of the pixels in the selected pixel group after deterioration information is sensed in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693